DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “the first linear actuator is configured to extend and retract the first rod” is recited however both “the first linear actuator” and “the first rod” lack antecedent basis and it is further unclear if these components are part of the “plurality of first linear actuators” or the “plurality of first rods” recited earlier in claim 1. Amending the claim to provide antecedent basis and to positively recite the relationship between the plurality of first linear actuators and plurality of first rods with respect to the first linear actuator and the first rod would overcome this rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankie (US 20080251300 A1).
Regarding claims 1 & 5 Frankie teaches a device comprising: a chassis (FIG. 16: 50); a first hub rotatably attached to the chassis (FIG. 7: 103); a first rotary actuator mechanically connected to the first hub (motor referenced in paragraph 29), wherein the first rotary actuator is configured rotate the first hub (paragraph 29); a plurality of first rods moveably attached to the first hub (FIG. 2: 21-23; paragraph 19); and a plurality of first linear actuators (FIG. 18: 41, 42, 43, & associated structure) wherein each first rod of the plurality of first rods comprises a first linear actuator of the plurality of first linear actuators mechanically connected thereto (FIG. 18: depicted), and wherein the first linear actuator is configured to extend and retract the first rod (FIG. 18: depicted; paragraphs 24-25). Furthermore Frankie teaches a second hub (80B, paragraphs 19 & 20) and associated structure identical to the first. 
Regarding claims 2 & 6 Frankie teaches that each first rod of the plurality of first rods comprises a first end and a second end (FIG. 17A: 21A-23A, 21B-32B; paragraph 26), wherein the first end is disposed on an opposite side of the first hub as the second end (FIG. 17A: depicted), and wherein when the first end extends away from the first hub, the second end retracts towards the first hub and vice versa (FIG. 2-10: depicted; paragraph 34). Furthermore Frankie teaches a second hub (80B, paragraphs 19 & 20) and associated structure identical to the first. 
Regarding claims 3 & 7 Frankie teaches that each first rod of the plurality of first rods is individually controllable (FIG. 2-10: depicted; paragraph 34). Furthermore Frankie teaches a second hub (80B, paragraphs 19 & 20) and associated structure identical to the first. 
Regarding claims 4 & 9 Frankie teaches that each first rod of the plurality of first rods is configured to translate linearly through the first hub (FIG. 2-10: depicted; paragraph 34; claim 9). Furthermore Frankie teaches a second hub (80B, paragraphs 19 & 20) and associated structure identical to the first. 
Regarding claim 8 Frankie teaches that the first hub and the second hub are individually controllable (paragraph 59).
Regarding claim 10 Frankie teaches controlling a torque of a hub of a vehicle (FIG. 6 & 7: 80A & 103; paragraph 59); and controlling a force and length of at least one rod of a plurality of rods extending from the hub (FIG. 6 & 7: 21-23; paragraphs 34-35), wherein each of the plurality of rods are configured to extend and retract from the hub (FIG. 6 & 7: depicted; paragraphs 34 & 35).
Regarding claim 11 Frankie teaches that each of the plurality of rods is individually controllable (paragraphs 34 & 35).
Regarding claim 12 Frankie teaches that each of the plurality of rods is configured to translate linearly through the hub (FIG. 6 & 7: depicted; paragraph 34; claim 9).
Regarding claims 13 & 17 Frankie teaches a vehicle  (FIG. 7: 50) comprising: a first rotatable hub (FIG. 6 & 7: 80A & 103) having a plurality of first rods moveably attached thereto (FIG. 6 & 7: 21-23); a plurality of first linear actuators configured to extend and retract the plurality of first rods (FIG. 18: 41-43 & associated structure);1545302804.1FSU 20-009Atty. Docket No. 19585-0415 a second rotatable hub having a plurality of second rods moveably attached thereto (80B; paragraphs 19 & 20); and a plurality of second linear actuators configured to extend and retract the plurality of second rods (paragraphs 19 & 20). Furthermore Frankie teaches a second hub (80B, paragraphs 19 & 20) and associated structure identical to the first. 
Regarding claim 14 Frankie teaches that each first rod of the plurality of first rods comprises a first end and a second end (FIG. 17A: 21A-23A & 21B-23B; paragraph 26), wherein the first end is disposed on an opposite side of the first rotatable hub as the second end (FIG. 17A: depicted), and wherein when the first end extends away from the first rotatable hub, the second end retracts towards the first rotatable hub and vice versa (FIG. 2-10: depicted).
Regarding claims 15 & 18 Frankie teaches that each first rod of the plurality of first rods is individually controllable (paragraphs 34 & 35).
Regarding claim 16 & 20 Frankie teaches that each first rod of the plurality of first rods is configured to translate linearly through the first rotatable hub (FIG. 6 & 7: depicted; paragraph 34; claim 9).
Regarding claim 19 Frankie teaches that the first hub and the second hub are individually controllable (paragraph 59).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach rotating leg assemblies of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616